DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 Response to Amendment
In response to the amendment received January 14, 2022:
Claims 1 and 3-5 are pending.
The previously relied upon prior art rejection have been withdrawn either in light of the remarks, or in light of the amendment.  Thus, the application is in condition for allowance.  (Note: With respect to the rejection relying upon US 2016/0308192 (Lee et al.) as the primary reference, this rejection should be withdrawn in light of the reason set forth in the previous interview summary, dated December 10, 2021.  These reasons are incorporated herein but are not reiterated herein for brevity’s sake.)
Information Disclosure Statement
The information disclosure statements filed December 10, 2021 and February 22, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
Allowable Subject Matter
Claims 1 and 3-5 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1. 
	Claim 1 teaches the method of producing a positive electrode plate comprising the elements therein. Notably, it requires “drying the undried active material layer and the undried protective conductive layer simultaneously” wherein “the undried protective layer prevents contact of the positive electrode active material particles with water and carbon dioxide during the drying.”  As the remarks point out (see p7), the disclosure as originally filed appreciates the prevention of contact with water and carbon dioxide to prevent the generation of lithium carbonate and lithium hydroxide (which increases the resistance of batteries).  US 2008/0118836 (Hwang et al.), previously relied upon on as the primary reference within the rejection, teaches the presence of a positive electrode layer and a protective layer (using nonqaueous solvents in the method of making); however, no mention regarding simultaneous drying and protection from water and carbon dioxide during drying exists.  JP 3622383 (Fukumura et al.) teaches of simultaneous drying of a protective layer and an electrode layer, however, the solvent used therein is water (see para 0015) and thus would not prevent contact with water during drying.  Accordingly, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EUGENIA WANG/Primary Examiner, Art Unit 1759